       Case 1:18-cr-00540-CM Document 79 Filed 04/01/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                  X


UNITED STATES OF AMERICA
                                                      CONSENT PRELIMINARY ORDER
               -   V.    -                            OF FORFEITURE/
                                                      MONEY JUDGMENT
VIANNEY CAPELLAN,
                                                      Sl 18 Cr . 540 (CM)
                             Defendant.

                                          -   -   X


               WHEREAS,      on or about July 30,          2018,   VIANNEY CAPELLAN

(the "defendant"),           was charged in a one-count Indic tment, Sl 18

Cr.   540    (CM)       (the "Indictment"),       with conspirc1cy Lo commit wire

fraud,      in violation of Title 18, Uni t ed States Code, Section 1349

(Count: One) ;

               WHEREAS, the Indictment included a forfeiture al legaLion

as to Count One of the Indictment, seeking forfeiture to the United

States,       pursuant       to   Title   18,     United    States     Code,   Section

981 (a) (1) (C) and Title 28 United States Code, Sec tion 2461 (c), of

any and all property,             real and personal,       that constitutes or is

der i ved from proceeds traceable to the offense charged in Count

One of the Indictmenl, including bul not limited to a sum of money

in    United States currency represent i ng                the amount    of    proceeds

traceable to the commission of c:.he offense charged in Count One of

the Indictment t hal the defendant personally obtained;

               WHEREAS,      on or about NovembeEJ/4 ,         2019,    the defendant

pled guilty to Count One of the Indictment,                    pursuant to a plea

agreement with t he Government, wherein the defendant admitted the
      Case 1:18-cr-00540-CM Document 79 Filed 04/01/21 Page 2 of 5




forfeiture allegation with respect to Count One of the Indictment

and agreed to forfeit, pursuant to Title 18, United Slates Code,

Section 981 (a) (1) (C)          and Title 28,           United States Code,            Section

2461 (c) ,   a     sum    of    money      equal    to    $ 744,725     in    United States

currency,     representing proceeds traceable to the offense charged

in Count One of the Indictment;

              WHEREAS, the defendant consents to the entry of a money

judgment     in     the    amount     of     $ 744,725     in United States             currency

represent i.:1g     the     amount      of    proceeds      traceable        to   the   offense

charged      in    Count        One   of     the   Indictment     that        the   defe~dant

personally obtained; and

                  WHEREAS, the defendant admits that, as a result of acts

and/or omissions of the defendant,                       the proceeds traceable to the

offense charged in Count One of the Indictment that the defendant

personally obtained cannot be located upon the exercise of due

diligence .

              IT IS HEREBY STIPULATED AND AGREED, by and between the

United states of America,                    by its attorney Geoffrey s.                 Berman,

United States Attorney, Assistant United States Attorney, Timothy

V. Capozzi of counsel, and the defendant, and his counsel, Lawrence

Fisher, Esq., that:

              1.         As a result of the offense charged in Count One of

the   Indictment,          to    which       the   defendant    p2.ed    guilty,        a   money
        Case 1:18-cr-00540-CM Document 79 Filed 04/01/21 Page 3 of 5




judgment in the amount of $744, 725 in United States currency (the

"Money Judgment"),              representing the amount of proceeds traceable

to the offense charged in Count One of the Indictment that the

defendant      personally             obtained,     shall     be     entered    against      the

defendant .

              2.          Pursuant to Rule 32 . 2 (b) (4) of the Federal Rules of

Criminal        Procedure,             this     Consent           Preliminary     Order       of

Forfeiture/Money Judgment is (ina] as to the defendant,                                VIANNEY

CAPELLAN,      and        shall       be   deemed     part    of    the     sentence    of   the

defendant,      and shall be included in the judgment of conviction

therewith .

               3.         All   payments      on    the    outstanding       Money     Judgment

shall be made by postal money order, bank or certified check, made

payable, in this instance to the "United States Marshals Service",

and delivered by mail                  to the      United States Attorney's Office,

Southern       District          of    New    York,       Actn:     Money    Laundering      and

Transnational Criminal Enterprises Unit, One St . Andrew's Plaza,

New York, New York 10007 and shall indicate the defendant's name

and case number .

               4.         The United States Marshals Service is authorized to

deposit che payments on the Money Judgment in the Asse ts Forfeiture

Fund,    and        the    United      States      shall     have    clear    title    to    such

forfeited property.
     Case 1:18-cr-00540-CM Document 79 Filed 04/01/21 Page 4 of 5




            5.       Pursuant to Title 21,           United States Code,            Sect.ion

853 (p),   the     United States        is authorized         to   seek    forfeiture     of

substitute assets of the defendant up to the uncollected amount of

the Money Judgment.

            6.       Pursuant to Rule 32. 2 (b) (3) of the Federal Rules of

Criminal    Procedure,         the     United      States     Attorney's       Office      is

authorized to conduct any discovery needed to identify, locate or

dispose     of       forfeitable         property,          i ncluding       depositions,

interrogatories,          requests     for   product.ion      of   documents      and     the

issuance o( subpoenas .

            7.       The Court shall retain j urisdict ion to enforce thi s

Consent    Preliminary Order of              Forfeiture/Money Judgment,             and    to

amend it as necessary, pursuant to Rule 32 . 2 of the Federal Ru l es

of Criminal Procedure.

            8.       The    Clerk      of    the     Court     shall      forward      three

certified        copies     of       th.is    Consent        Pr eliminary       Order      of

Forfeiture/Money          Judgment     to    Ass istant      Un ited   States    Attorney

Alexander    J .     Wilson,     Co-Chief       of    the     Money       Launder~ng      and

Transnational Criminal Enterprises Unit, United States Attorney's

Off.ice, One St. Andrew's Plaza, New York, New York 10007.
        Case 1:18-cr-00540-CM Document 79 Filed 04/01/21 Page 5 of 5




             9.    The    signature   page   of   this   Consent     Preliminary

Order of Forfeiture/Money Judgment may be executed in one or more

counterparts, each of which will be deemed an original but all of

which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
united States Attorney for the
Southern District of New York


By:                                                      \\ /Z.7../ 14
                                                         DATE
        Assistant United States Attorney
        One St. Andrew's Plaza
        New York, NY 10007
        (212)637 ·2 404


VIAN>fEff,
By :
        VIANNEY CAPELLAN
                                                         ~0$1
                                                         DATE


By :
         LAWRENCE FISHER, ESQ.
         Attorney for Defendant
         The Woolworth Building
         233 Broadway
       /"Suite 2348


~!fi:E1•)2 79
HONORABLE COLLEEN MCMAHON
                                                         ~l:J/JvJ-!
UNITED STATES DISTRICT JUDGE
